DETAILED ACTION
Claims 1 – 13 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”
Specification
The title of the invention, “THERMAL DIVIDER INSERT AND METHOD FOR SPENT NUCLEAR FUEL CASK”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “THERMAL DIVIDER INSERT AND METHOD FOR SPENT NUCLEAR FUEL CASK CREATING BOTH AIR INLETS AND AIR OUTLETS AT THE TOP OF THE OVERPACK”.
The abstract of the disclosure is objected to because the abstract contains more than 150 words. National practice provides that the abstract should contain no more than 150 words. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal divider means” in claims 9-11 and 13.
The claim limitation “thermal divider means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “[ 2 ]” coupled with functional language “[ 3 ]” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  [ 4 ].
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) [ 5 ] has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the structure 26 shown in Fig. 3 or similar described at [0020]-[0022].  
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-5, 9-11 and 13
Claim 1 recites the limitation "designed to establish" in “the thermal divider insert designed to establish: (a) when the air inlet is unblocked, …; and (b) when the air inlet is blocked, ….”.  
The terminology “designed to establish” does not explicitly imply that it performs those functions, because a thermal divider insert may be designed to do something but not actually perform that function. In addition the term “establish” is not an immediate result or a concrete result and may imply a result obtained after some time or may imply an unsuccessful attempt at the function. It is suggested to replace this term with “configured to”. 
In addition, the “when” clauses are purely functional limitations for describing the structural element of the divider. This permits prior art to satisfy one of the “when” clauses and not the other. For example, if a prior art teaches a situation where the air inlet is unblocked, the other “when” clause does not apply, and the prior art is considered to teach the entire last limitation.
For this reason, it is suggested to replace the “when” terms in the following manner: “the thermal divider insert configured to: (a) permit two separate air flows upwardly through the annular region and outwardly through the respective vent; and (b) permit two separate and opposite air flows through the respective vent and the annular region, the two air flows including an inward air flow into the vent and then into the annular region and an outward air flow out of the annular region and then out of the vent”.
Alternatively, if Applicant were to combine the limitations of claim 2 into the claim 1 and claim 12 into claim 9, the issue would be resolved by providing enough structure to accomplish the function.
Claims 4-5 are rejected for their dependency on claim 1 and because they do not resolve the issues raised.
Claim 9 is rejected for similar reasons to those of claim 1. Claims 10-11 and 13 are rejected for their dependency on claim 9 and because they do not resolve the issues raised.
Claim 4 is additionally rejected under 35 U.S.C. 112(b) because it states the limitations “the first air flow” and ‘the second air flow”. There is insufficient antecedent basis for these limitations in the claim. It is not understood whether the first or second air flow refer to a downward or upward air flow or vice versa, or to a blocked air flow or an unblocked air flow. There is no prior reference to these terms in claim 1 upon which claim 4 depends.

Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4–5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishna Singh, US 20210057120 A1 (hereinafter “Singh 7120”).
Regarding claims 1 and 9, Singh 7120 discloses a dry storage cask for safely storing hazardous nuclear material when one or more air inlets have been fully or partially blocked to an extent that insufficient air flows into the air inlets and through the cask for adequate cooling of the hazardous nuclear material, the cask comprising: [note that Figs. 1-14 refer to the same embodiment]
a cylindrical metal canister having a top, bottom, and sidewall, the canister containing hazardous nuclear material (para. 3: “cylindrical metallic storage canister”); 
a cylindrical concrete overpack containing the metal canister with the hazardous nuclear material (Figs. 1-2 item 100; para. 4), the overpack having a top (para. 50-52: cap 125), bottom (base portion 101/base plate 106), and sidewall (outer shell 110), the overpack having an inside surface that is spaced from an outer surface of the canister to create an annular region that permits flow of air between the surfaces (Figs. 8-9; para. 50-51,59: inside surfaces 111/112 are spaced from outer shell 110 to create annular downcomer region 130 and riser region 132); 

an overpack outlet vent near the top of the overpack that can communicate air from the annular region to the outside environment (Fig. 9; para. 55: discharge air outlets 125a); and

    PNG
    media_image1.png
    741
    488
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    730
    537
    media_image2.png
    Greyscale

a thermal divider insert extending through the outlet vent and through the annular region (Figs. 8-9: conjugate shells 111/112 and shield jacket 120 formed by walls 121/122), the thermal divider insert designed to establish: (a) when the air inlet is unblocked, two separate air flows upwardly through the annular region and outwardly from the respective vent (this is not the case); and (b) when the air inlet is blocked, two separate and opposite air flows through the respective vent and the annular region, the two air flows including an inward air flow into the vent and then into the annular region and an outward air flow out of the annular region and then out of the vent 
Regarding claim 4, Singh 7120 discloses the cask of claim 1, wherein the first air flow is vertically below the second air flow in the outlet vent (Fig. 9: the first air flow CA at inlet 134 enters vertically below the outlet of the second air flow CA at vent 125a).
Regarding claim 5, Singh 7120 discloses the cask of claim 1, wherein the thermal divider insert is substantially made of metal (para. 53: the outer shell 110 and conjugate shells 111,112 are made of steel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9–11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna Singh, US 20110172484 A1 (hereinafter “Singh 2484”) in view of Krishna Singh, US 20200027608 A1 .
Regarding claims 1 and 9, Singh 2484 discloses  a dry storage cask for safely storing hazardous nuclear material when one or more air inlets have been fully or partially blocked to an extent that insufficient air flows into the air inlets and through the cask for adequate cooling of the hazardous nuclear material, the cask comprising: [note: Figs. 1-7 describe the same embodiment]

    PNG
    media_image3.png
    720
    492
    media_image3.png
    Greyscale

a cylindrical metal canister having a top, bottom, and sidewall, the canister containing hazardous nuclear material (para. 22-23: canister 100);
a cylindrical concrete overpack containing the metal canister with the hazardous nuclear material (Fig. 1; para. 27: cask 200), the overpack having a top (Figs. 1,3: lid 205/top end 203), bottom (Fig. 2: bottom end 202), and sidewall (213), the overpack having an inside surface that is spaced from an outer surface of the canister to create an annular region that permits flow of air 
an overpack air inlet near the bottom of the overpack that can communicate air from an outside environment into the annular region (para. 39-40: primary and secondary apertures 312/313); 
an overpack outlet vent near the top of the overpack that can communicate air from the annular region to the outside environment (para. 28: outlet opening 214); and 
a thermal divider insert extending through the outlet vent and through the annular region (Fig. 7: cylindrical body 204), the thermal divider insert designed to establish: (a) when the air inlet is unblocked, two separate air flows upwardly through the annular region and outwardly from the respective vent (Fig. 7: two separate air flows from air inlets 212/213 flow upwardly through the annular region and outwardly through vent 214).
However Singh 2484 fails to teach an inward air flow from the vent.
Singh 7608 also teaches an overpack for containing a cask, and further teaches:

    PNG
    media_image4.png
    740
    503
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    532
    491
    media_image5.png
    Greyscale

(b) when the air inlet is blocked, two separate and opposite air flows through the respective vent and the annular region, the two air flows including an inward air flow into the vent and then into the annular region and an outward air flow out of the annular region and then out of the vent (Singh 7608 Figs. 4-6,8; para. 57,60,66: two air flows including an inward air flow from top inlet 34 that goes down to the bottom through openings 25 and back upward through outlet air flow vent 38 are separated by a thermal divider 26 in space 23.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique of providing an additional inward air flow into the vent, taught by Singh 7608, to the invention of Singh 2484. According to Singh 7608 Fig.6 and para. 22 
Regarding claim 5, Singh 2484 modified by Singh 7608 discloses the cask of claim 1, wherein the thermal divider insert is substantially made of metal (Singh 2484 para. 29: the cylindrical body 204 may be made of a carbon steel shell and concrete).
Regarding claim 10, Singh 2484 modified by Singh 7608 discloses the cask of claim 9, wherein the canister (para. 23) and thermal divider means are substantially made of metal (Singh 2484 para. 29) and wherein the overpack is substantially made of concrete (Singh 2484 para. 33: the shield may be lead, concrete, etc.).
Regarding claim 11, Singh 2484 modified by Singh 7608 discloses the cask of claim 9, wherein the sidewall associated with the canister and the overpack is generally cylindrical in shape (Singh 2484 Fig. 7; para. 29).
Regarding claim 13, Singh 2484 modified by Singh 7608 discloses the cask of claim 9, wherein the cask comprises a plurality of air inlets (Singh 2484 Fig. 4: air inlets 312/313), and a plurality of air vents (211).
However, Singh 2484 fails to disclose a plurality of thermal divider means corresponding respectively to the plurality of air vents. It would have been obvious to one of ordinary skill in the art to divide the single thermal divider of Singh 2484 into a plurality of dividers. See MPEP 2144.04 sections V.(B).and V.(C). As long as the thermal divider may perform the same function, it is not essential whether it be integral as taught or separated into a plurality of dividers.
 
Allowable Subject Matter
Claims 2–3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112(b) issues were resolved and if claim 2 were rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the thermal divider insert having a planar horizontal radial plate and a curved vertical plate as described, in combination with all other limitations. Among the prior arts teaching a thermal divider insert, Singh 7120, Singh 7608 and Singh 2484 teach only a curved vertical plate and do not teach or suggest a planar horizontal radial plate. 
Claims 6–8 are allowed for the reasons provided above.



Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Singh 5537, 0238, and 7118 also teach multiple air flows within a cask.

Conclusion
It is suggested to amend the claims as proposed in the above section on 35 U.S.C. 112(b), and to combine the limitations of an objected claim into the independent claims, in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3646